38 So. 3d 262 (2010)
STATE in the Interest of Baby Girl DOE.
No. 2010-CJ-1191.
Supreme Court of Louisiana.
June 25, 2010.
PER CURIAM.[*]
Granted. The judgment of the juvenile court dismissing the Motion for Status Hearing filed by the Department of Social Services/Office of Community Services on behalf of relator is vacated and set aside. The case is remanded to the juvenile court, which is instructed to conduct an evidentiary hearing on relator's claim that he did not receive proper notice as required by La. Ch.Code art. 1152, and to reconsider the Motion for Status Hearing in light of its findings on the notice issue. See In re A.J.F. Applying for Private Adoption, 00-0948 (La.6/30/00), 764 So. 2d 47.
NOTES
[*]  Chief Justice Kimball not participating in this opinion.